Citation Nr: 0113733	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-12 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether a notice of disagreement was timely received with 
respect to a rating decision dated and mailed on June 21, 
1997.


REPRESENTATION 

Appellant represented by:  Luis Vizcarrondo-Ortiz, Esq. 


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active service from August 1977 to June 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which determined that a notice of 
disagreement as to a June 1997 rating decision was not timely 
filed.  While pursuing his current appeal on the issue of 
timeliness, the veteran also attempted to reopen his claim on 
these issues as well as for an increased (compensable) rating 
for his deviated nasal septum.  In July 2000, the RO denied 
this claim and advised the veteran and his representative by 
letter dated in July 2000.  A notice of disagreement as to 
this rating decision is not contained in the claims file and 
these issues have not been developed for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been received.

2.  By rating decision dated in June 1997, the RO denied the 
veteran's claims for entitlement to service connection for 
post-traumatic stress disorder (PTSD), for entitlement to an 
increased (compensable) rating for his service-connected 
allergic rhinosinusitis, and for entitlement to a 10 percent 
rating based on multiple, noncompensable, service-connected 
disabilities; the veteran was notified of that decision and 
his appellate rights, by VA letter dated on June 21, 1997.  

3.  On July 15, 1998, the RO received the veteran's notice of 
disagreement as to the June 1997 rating decision; the veteran 
also requested a personal hearing at the RO.




CONCLUSION OF LAW

The notice of disagreement submitted by the veteran on July 
15, 1998, as to a July 1997 rating decision, was not timely 
filed.  38 U.S.C.A. § 7105(b)(c) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he filed a 
timely notice of disagreement as to a June 1997 rating 
decision.  

A review of the facts of this case is set forth as follows.  
In a June 1997 rating decision, the RO denied the veteran's 
claims for entitlement to service connection for post-
traumatic stress disorder (PTSD), for entitlement to an 
increased (compensable) rating for his service-connected 
allergic rhinosinusitis, and for entitlement to a 10 percent 
rating based on multiple, noncompensable, service-connected 
disabilities.  By VA letter dated June 21, 1997, the veteran 
was notified of that rating decision, and a copy of his 
appellate rights was attached, VA Form 4107. 

On July 15, 1998, the RO received a statement from the 
veteran indicating that he disagreed with the RO's decision, 
and he requested a personal hearing at the RO.  

In March 2000, the RO sent the veteran a letter informing him 
that his appeal and request for hearing had been canceled, as 
his Notice of Disagreement (NOD) had not been timely filed.  
The RO indicated that the time limit for submission of the 
NOD had expired, and the rating decision became final.  The 
RO further indicated that the time limit for filing the NOD 
was within one year of the date of mailing the notice of the 
rating decision; as such, he should have submitted an NOD 
on/or prior to June 21, 1998.  However, in the present case, 
the veteran's NOD was received on July 15, 1998. 

According to VA law, except in the case of simultaneously 
contested claims, notice of disagreement shall be filed 
within one year from the date of mailing of notice of the 
result of initial review or determination.  Otherwise, that 
determination becomes final.  The notice of disagreement must 
be in writing and be filed with the agency of original 
jurisdiction.  A notice of disagreement postmarked before the 
expiration of the one-year period will be accepted as timely 
filed.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(a).  The 
date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302(a).  

In the present case, the veteran's NOD as to the June 1997 
rating decision was received more than one year after the 
date of the mailing of the notice of the rating decision.  At 
the time that the veteran was notified of the outcome of the 
June 1997 rating decision, he was provided a copy of his 
appellate rights, which clearly informed him of the time 
limits for filing an NOD.  There is no other communication 
from the veteran in the claims file that could be construed 
as a timely NOD as to the June 1997 rating decision.  As 
such, the Board must conclude that the NOD received in July 
1998, was not timely, and the appeal is denied.  See 
38 C.F.R. § 20.302(a); Sabonis v. Brown, 6 Vet. App. 426 
(1994)(where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted, 
effective for claims filed on or after November 9, 2000.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  However, as this 
appeal was denied on the basis of the law, and not the facts, 
the VCAA does not appear to have an impact on the outcome of 
this claim.  In addition, the Board notes that the veteran 
was advised by the RO of the basis for the denial of his 
claim and further development is not indicated to be 
necessary to decide the current issue on appeal.



ORDER

The notice of disagreement submitted by the veteran on July 
15, 1998, as to a June 1997 rating decision, was not timely 
filed.



		
STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

